Case 1:21-mc-00141-CFC Document 26 Filed 05/28/21 Page 1 of 5 PageID #: 2227




              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF DELAWARE

 IN RE:                               ) Misc. No. 21–mc–0141–CFC
                                      )
 BESTWALL, LLC,                       ) Underlying Case: 17-BK-31795
                                      ) (U.S. Bankr. W.D.N.C.)
                   Debtor.            )


                  AMENDED EXHIBIT A
   JOINDER & MOTION TO QUASH OR MODIFY SUBPOENAS, OR
         ALTERNATIVELY FOR PROTECTIVE ORDER




 Dated: May 28, 2021                 Hogan♦McDaniel

                                     /s/Daniel K. Hogan
                                     Daniel K. Hogan (DE No. 2814)
                                     Garvan F. McDaniel (DE No. 4167)
                                     1311 Delaware Avenue, Suite 1
                                     Wilmington, DE 19806
                                     Telephone: 302.656.7540
                                     dkhogan@dkhogan.com
                                     gfmcdaniel@dkhogan.com

                                     Counsel for Matching Claimants
Case 1:21-mc-00141-CFC Document 26 Filed 05/28/21 Page 2 of 5 PageID #: 2228




                    AMENDED
                 EXHIBIT A
Case 1:21-mc-00141-CFC Document 26 Filed 05/28/21 Page 3 of 5 PageID #: 2229




                 Participating Matching Claimant Counsel


  1. Bailey Cowan Heckaman PLLC
  2. Baron & Budd, PC
  3. Belluck & Fox, LLP
  4. Bergman Draper Oslund Udo, PLLC
  5. Berman Law PC
  6. Bevan & Associates CPA, Inc.
  7. Brayton Purcell, LLP
  8. Brookman Rosenberg Brown & Sandler
  9. Brown Kiely, LLP
  10. Cascino Vaughn Law Offices Ltd.
  11.Climaco Wilcox Peca & Garofoli Co. LPA
  12.Coady Law Firm
  13. Cooney & Conway, LLP
  14. Cooper, Hart, Leggievo & Whitehead, PLLC
  15.Cumbest, Cumbest, Hunter & McCormick
  16.Deakle Law Firm
  17.Dean Omar Branham & Shirley, LLP
  18.DuBose Law Firm, PLLC
  19.Early Lucarelli Sweeney and Meisenkothend LLC
  20.Edward O. Moody, P.A.
  21.Flint Law Firm, LLC
  22.Foster & Sear LLP
  23.George & Farinas, LLP
  24.Gold Law Firm
  25.Goldberg Persky & White PC
  26.Hossley Embry, LLP
  27.Hotze Runkle, PLLC
  28.James F. Humpherys &Associates, L.C.
  29.Kaeske Law Firm
  30.Karst & von Oiste, LLP
  31.Keller, Fishback & Jackson, LLP
  32.Kelley & Ferraro, LLP
  33.Koonz McKenney Johnson & DePaolis, LLP
  34.Lanier Law Firm
Case 1:21-mc-00141-CFC Document 26 Filed 05/28/21 Page 4 of 5 PageID #: 2230




  35. Law Office of Stephen Healy
  36. Law Offices of Peter G. Angelos, P.C.
  37.Levy Konigsberg
  38.Lipsitz, Ponterio & Comerford, LLC
  39.Locks Law Firm
  40.Madeksho Law Firm
  41.Michie Hamlett PLLC
  42.Motley Rice LLC
  43.MRHFM-Maune Raichle Hartley French & Mudd
  44.Nass Cancelliere, PC
  45. O'Brien Law Firm PC
  46. Patten Wornom Hatten & Diamonstein
  47.Provost Umphrey
  48.Rebecca S. Vinocur, PA
  49.Robert Peirce & Associates, PC
  50.Robins Cloud, LLP
  51.Rogers, Patrick, Westbrook & Brickman, LLC
  52.Serling & Abramson, PC
  53.Shein Law Center, Ltd.
  54.Shepard Law
  55.Shrader & Associates, LLP
  56.Simmons Hanly Conroy
  57.Simon Greenstone Panatier, PC
  58.Stephen L. Shackelford, PLLC
  59.SWMW Law, LLC
  60.The Early Law Firm, LLC
  61.The Ferraro Law Firm, PA
  62.The Gori Law Firm P.C.
  63.The Hoffman Law Firm/Law Office of Shepard A Hoffman
  64.The Law Office of Alwyn H. Luckey PA
  65.The Law Offices of Peter T. Nicholl
  66.The Lipman Law Firm
  67. The Nemeroff Law Firm
  68. The Ruckdeschel Law Firm LLC
  69.The Williams Law Firm, P.C.
  70.Thornton Law Firm
  71.Vogelzang Law

                                     2
Case 1:21-mc-00141-CFC Document 26 Filed 05/28/21 Page 5 of 5 PageID #: 2231




  72. Wallace & Graham
  73. Waters & Kraus and Galiher DeRobertis and Waxman
  74.Weitz & Luxenberg, PC
  75.Williams Hart Boundas Easterby, LLP
  76.Wise & Julian, PC
  77.Worthington & Caron, PC




                                     3
